                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   RONALD L. BREKKE,                                        CASE NO. C14-1354-JCC
10                              Petitioner,                   ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s motion for relief from a final
16   judgment (Dkt. No. 33) and motion for an order to show cause (Dkt. No. 34). It appears that
17   Petitioner’s motion for relief from a final judgment (Dkt. No. 33) seeks to offer the following
18   contract to the Government—Petitioner will pay the Government $300,000,000, payable May
19   2049, if it releases Petitioner from his incarceration. (See Dkt. No. 33.) Included in Petitioner’s
20   motion is a contract clause that purports to make the Government’s acceptance of the contract
21   automatic if it does not respond within 10 days. (See id.) Petitioner’s motion for an order to show
22   cause (Dkt. No. 34), filed 42 days after his first motion, asks the Court to issue an order to show
23   cause why Petitioner is still in custody, given that the Government did not respond to his offer
24   within 10 days. (See Dkt. No. 34.)
25          Petitioner’s first motion is a Federal Rule of Civil Procedure 60(b)(5) motion, premised
26   on the theory that Petitioner’s judgment has been satisfied by his contract offer (and its


     ORDER
     C14-1354-JCC
     PAGE - 1
 1   impending acceptance). (See Dkt. No. 33.) Regardless of whether Petitioner’s motion is an

 2   improper Federal Rule of Civil Procedure 60(b) motion, 1 Petitioner cannot use a contract offer to

 3   argue that a judgment has been satisfied. And he cannot fix this shortcoming by embedding in

 4   his offer that the Government’s failure to respond results in its acceptance. See, e.g., Saluteen-

 5   Maschersky v. Countrywide Funding Corp., 22 P.3d 804, 808 (Wash. Ct. App. 2001). Finally,

 6   although this Rule 60(b) motion was filed in a civil case, it is really an attempt by Petitioner to

 7   overturn his criminal conviction. Rule 60(b) motions provide relief from only civil judgments,

 8   not criminal convictions and sentences. See, e.g., United States v. Tate, 523 F. Supp. 2d 165, 168
 9   (D. Conn. 2007).
10          Therefore, Petitioner’s motion for relief from a final judgment (Dkt. No. 33) and motion
11   for an order to show cause (Dkt. No. 34) are DENIED.
12          DATED this 9th day of July 2019.




                                                            A
13

14

15
                                                            John C. Coughenour
16                                                          UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22
     1
23     Petitioner’s underlying case is a habeas petition filed in September 2014. (Dkt. No. 1.) A
     defendant is generally limited to one federal habeas petition and is generally “bar[red] from
24   filing a second or successive petition without authorization from the appropriate court of
     appeals.” Ybarra v. Filson, 869 F.3d 1016, 1022 (9th Cir. 2017). A defendant cannot evade this
25   bar by simply calling his petition a Federal Rule of Civil Procedure 60(b) motion. Id. A Rule
     60(b) motion that raises an entirely new claim, or attacks the Court’s resolution of a claim on the
26   merits, is an improper Rule 60(b) motion. Id.

     ORDER
     C14-1354-JCC
     PAGE - 2
